In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-20-00213-CR
                                        No. 07-20-00214-CR


                             DANIEL LEE STEVENS, APPELLANT

                                                   V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 100th District Court
                                      Carson County, Texas
                 Trial Court Nos. 6746, 6358, Honorable Stuart Messer, Presiding

                                        October 19, 2021
                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


      Daniel Lee Stevens appeals his convictions for evading arrest in a motor vehicle

with a deadly weapon that was not a firearm.1 We affirm the judgments of the trial court.




      1   TEX. PENAL CODE ANN. § 38.04(b)(2)(A).
                                            Background


        In June of 2019, appellant pled guilty in trial court cause number 6746 (appellate

cause no. 07-20-00213-CR) to the third-degree felony offense of evading arrest with a

motor vehicle.2     Pursuant to a plea bargain, the trial court deferred adjudication of

appellant’s guilt and placed him on eight years’ community supervision. As part of his

community supervision, appellant was required to pay an $8,000 fine and $276 in court

costs, and complete 300 hours of community service. The order of deferred adjudication

provided that the term of appellant’s community supervision would run concurrent with

cause number 6358 (appellate cause no. 07-20-00214-CR),3 and the State agreed not to

pursue a pending DWI charge.


        In June of 2020, the State filed separate motions to revoke probation and proceed

with adjudication of guilt in each cause, alleging multiple violations of the conditions of

appellant’s community supervision.


        On August 4, 2020, the trial court held a hearing on the State’s motion to adjudicate

guilt in cause number 6358. Appellant appeared with counsel and entered a plea of “not

true” to the allegations. The trial court heard evidence and determined that appellant

violated his community supervision by failing to report a change of address; failing to

report in person in October and November of 2019 and January, March, April, and May

of 2020; and failing to pay court-ordered fees for February, March, April, and May of 2020.


        2 A third-degree felony is punishable by imprisonment for any term of not more than ten years or

less than two years and a fine not to exceed $10,000. TEX. PENAL CODE ANN. § 12.34.
        3The underlying cases were not part of the same criminal episode. The offense of evading arrest
in cause number 6358 occurred on August 21, 2017, while the offense of evading arrest in cause number
6746 occurred on October 8, 2018.



                                                   2
Appellant was adjudicated guilty of evading arrest in a motor vehicle with an affirmative

finding of a deadly weapon that was not a firearm and sentenced to five years’

incarceration in the Institutional Division of the Texas Department of Criminal Justice.


       Later, on that same day, the trial court held a hearing on the motion to adjudicate

in cause number 6746. Prior to the hearing, the State and appellant reached a plea

agreement that the punishment in this case would run consecutively to the punishment

received in cause number 6358. Appellant appeared with counsel and entered a plea of

“true” to all allegations. The trial court heard evidence and determined that appellant

violated four conditions of community supervision as set forth in the State’s motion and

adjudicated him guilty of evading arrest in a motor vehicle, with an affirmative finding of a

deadly weapon that was not a firearm. The court assessed punishment at five years’

incarceration in the Institutional Division of the Texas Department of Criminal Justice to

run consecutively to the sentence in cause number 6358.


       Appellant timely appealed the resulting judgments.        By his appeal, appellant

presents two issues. His first issue posits whether the trial court abused its discretion in

cause number 6746 by finding that appellant violated the terms and conditions of his

community supervision. By his second issue, appellant contends that the trial court erred

in ordering the punishment in the underlying causes to run consecutively instead of

concurrently.




                                             3
                                    Law and Analysis


Adjudication


      While appellant presents an issue regarding the trial court’s findings that he

violated the terms and conditions of his community supervision, his analysis expressly

concludes that the trial court did not abuse its discretion. Appellant pleaded not true to

the violations alleged by the State in cause number 6358. However, when his community

supervisor testified that he had failed to make four required payments or submit financial

statements in lieu of the payments, appellant admitted these violations. Subsequently,

appellant pled true in cause number 6746 to multiple violations. The trial court needed

only find that appellant violated one of the terms and conditions of his community

supervision to support revocation. McDonald v. State, 608 S.W.2d 192, 200 (Tex. Crim.

App. 1980) (op. on reh’g); Taylor v. State, 604 S.W.2d 175, 180 (Tex. Crim. App. 1980).

An admission by the person on community supervision that he violated a condition of

community supervision is sufficient for an adjudication of guilt. Moreno v. State, No. 01-

15-00441-CR, 2015 Tex. App. LEXIS 12211, at *4-5 (Tex. App.—Houston [1st Dist.] Dec.

1, 2015, no pet.) (citing Richardson v. State, 622 S.W.2d 852, 855 (Tex. Crim. App.

1981)). Consequently, we overrule appellant’s first issue.


Consecutive Sentences


      By his second issue, appellant contends the trial court abused its discretion in

ordering that the sentences in the underlying causes run consecutively.


      We review the trial court’s decision to stack or cumulate sentences for abuse of

discretion. Hurley v. State, 130 S.W.3d 501, 503 (Tex. App.—Dallas 2004, no pet.).


                                            4
Cumulative sentencing is permitted only as provided by statute. Cook v. State, 824

S.W.2d 634, 641-42 (Tex. App.—Dallas 1991, pet. ref’d) (per curiam). When a defendant

has been convicted in two or more cases, the trial court has discretion to order the

judgment and sentence imposed in the second conviction either (1) to begin to run after

the judgment and sentence imposed in the preceding conviction has ceased to operate,

or (2) to run concurrently with the judgment and sentence imposed in the preceding

conviction. See TEX. CRIM. PROC. CODE ANN. art. 42.08(a). If the convictions arise out of

the “same criminal episode” and the cases are tried together, the sentences must run

concurrently unless the convictions are for certain specified offenses and the trial court

exercises its discretion to cumulate or stack the sentences. See TEX. PENAL CODE

§ 3.03(a), (b).


       In the present cases, the records show, in cause number 6358, appellant pleaded

“not true.”   After hearing evidence, the trial court revoked appellant’s community

supervision. The trial court found appellant guilty of the underlying offense and sentenced

him to five years’ incarceration. Later that same day, in cause number 6746, appellant

pleaded “true,” was admonished, and after hearing, was sentenced. The records support

that these causes did not arise out of the same criminal episode, and they were not tried

in a single criminal action. Accordingly, the cumulation order did not violate section 3.03.

Moreover, as the trial court was authorized under article 42.08 to cumulate the sentences,

its imposition of consecutive sentences was not an abuse of discretion.


       Appellant points to the specific language in the order of deferred adjudication and

suggests that the intent of the State and appellant was that the deferred adjudication in

cause number 6358 would run concurrent with cause number 6746 including upon a


                                             5
conviction in each matter. We do not read such an intent into the parties’ agreement.

Here, the record does not reflect that the parties’ plea agreement contemplated that an

eventual adjudication of appellant’s guilt would foreclose a consecutive sentence. Upon

deciding to proceed to an adjudication of guilt, the trial court is not bound by the terms of

a prior plea bargain agreement, even if the plea agreement contemplated limiting the

sentence to be assessed after adjudication. Ex parte Huskins, 176 S.W.3d 818, 819 (Tex.

Crim. App. 2005). This is so because, “once the trial court proceeds to adjudication, it is

restricted in the sentence it imposes only by the relevant statutory limits.” Id. (quoting

Von Schounmacher v. State, 5 S.W.3d 221, 223 (Tex. Crim. App. 1999) (per curiam) (en

banc)). Thus, here, the trial court was not bound to follow any terms of appellant’s original

plea bargain in cause number 6358, including any term that his sentence in cause number

6746 was to run concurrently. Reviewing courts “will not disturb the terms of [a plea]

agreement by reading into it details not contemplated by the parties as reflected in the

agreement or raised by the evidence.” Ex parte Williams, 758 S.W.2d 785, 786 (Tex.

Crim. App. 1988) (orig. proceeding).


        When a trial court revokes a defendant’s community supervision and adjudicates

the defendant guilty, the trial court may consider any punishment within the range allowed

by law. Vidaurri v. State, 49 S.W.3d 880, 885 (Tex. Crim. App. 2001). The trial court’s

sentence of five years’ confinement in each cause is within the applicable punishment

range for a third-degree felony offense. See TEX. PENAL CODE ANN. § 12.34.4




        4Appellant also argues that in the pronouncement of his sentence in cause number 6358, the trial
court made no statement that his sentence would run consecutively. We note that the trial court could not
order appellant’s punishment in cause number 6358 to run consecutively or concurrently with the


                                                   6
       Appellant next argues that the circumstances and timing of the plea in cause

number 6746 show that he did not voluntarily enter into the plea agreement for the cases

to run consecutively. We disagree.


       A defendant’s plea of true to the violations of the conditions of community

supervision must be unequivocally voluntary. LeBlanc v. State, 768 S.W.2d 881, 882

(Tex. App.—Beaumont 1989, no pet.). When the record includes a prima facie showing

that the plea was made voluntarily and knowingly, the appellant has the burden to show

that he entered the plea without understanding its consequences. Labib v. State, 239

S.W.3d 322, 332 (Tex. App.—Houston [1st Dist.] 2007, no pet.). An appellant who attests

when he enters his plea that he understands the nature of his plea and that it is voluntary

has a heavy burden on appeal to show that his plea was involuntary. Id.


       At the beginning of the hearing on the motion to adjudicate in cause number 6746,

appellant was admonished about the consequences of his plea of true and he affirmed

he understood. Moreover, appellant affirmatively stated that he agreed with the plea

agreement recommended by the State that the punishment would run consecutively to

the punishment from cause number 6358. Appellant further acknowledged that he was

entering the plea freely, knowingly, and voluntarily, and that he was not threatened into

making a plea.


       We find that appellant failed to meet his burden to demonstrate that his plea was

not voluntary. We overrule appellant’s second issue.



adjudication of cause number 6746 as cause number 6746 had not been adjudicated at the time the trial
court sentenced appellant in cause number 6358.



                                                 7
                                      Conclusion


       Having overruled both of appellant’s issues on appeal, we affirm the judgments

of the trial court.


                                                     Judy C. Parker
                                                        Justice


Do not publish.




                                           8